                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


YURY GRENADYOR,

            Plaintiff,                           Case No. 09 C 7891

           v.                               Judge Harry D. Leinenweber

UKRAINIAN VILLAGE PHARMACY,
INC.,

                        Defendant.



                        MEMORANDUM OPINION AND ORDER

     For the reasons stated herein, Defendant’s motion in limine

(Dkt. No. 474) is granted in part and denied in part. Plaintiff’s

motion in limine (Dkt. No. 469) is granted in part and denied in

part.

I.   Background

     Plaintiff Yury Grenadyor worked as a pharmacist at Defendant

Ukrainian Village Pharmacy (“UVP”) from 2006 until his termination

on October 13, 2008. Grenadyor asserts that UVP fired him because

he made internal complaints that UVP was engaging in conduct that

constituted     fraud    against     the   Government.   Specifically,   this

conduct included: (1) providing routine kickbacks to Medicare and

Medicaid patients in the form of gifts, to induce them to choose

UVP over other pharmacies; (2) routinely waiving the co-payments

for Medicare and Medicaid customers, regardless of need, to further
induce patients to choose UVP over other pharmacies; and (3)

failing to reverse charges from patients, including Medicare and

Medicaid      patients,   when   the    patients    did   not   pick     up   their

prescriptions.

      This case has a lengthy history that the Court need not recite

here, as it is laid out in detail in prior opinions. See U.S. ex

rel. Grenadyor v. Ukrainian Vill. Pharmacy, Inc., 895 F. Supp. 2d

872   (N.D.    Ill.   2012)    (dismissing     Plaintiff’s      Second    Amended

Complaint without prejudice); United States v. Ukrainian Vill.

Pharmacy, Inc., No. 09 C 7891, 2013 WL 5408573 (N.D. Ill. Sept.

26, 2013) (dismissing Plaintiff’s Third Amended Complaint with

prejudice); U.S. ex rel. Grenadyor v. Ukrainian Vill. Pharmacy,

Inc.,   772    F.3d   1102    (7th   Cir.   2014)   (affirming    in     part   and

reversing in part the Court’s dismissal of Plaintiff’s Third

Amended Complaint, and remanding); United States ex rel. Grenadyor

v. Ukrainian Vill. Pharmacy, Inc., No. 09 C 7891, 2018 WL 1535120

(N.D. Ill. Mar. 29, 2018) (denying Defendant’s motion for summary

judgment).

      Suffice it to say, Plaintiff Yury Grenadyor filed this lawsuit

as a qui tam action under the False Claims Act (FCA), 31 U.S.C. §

3729 et seq., and the virtually identical Illinois False Claims

Act (IFCA), 740 ILCS 175/4, on December 21, 2009. Grenadyor’s only

remaining claims are that UVP retaliated against him in violation



                                       - 2 -
of the FCA and IFCA. The retaliation provisions in the two statutes

are virtually identical and state:

      Any employee who is discharged, demoted, suspended,
      threatened,   harassed,   or   in   any   other   manner
      discriminated against in the terms and conditions of
      employment by his or her employer because of lawful acts
      done by the employee . . . in furtherance of an action
      under this section, including investigation for,
      initiation of, testimony for, or assistance in an action
      filed or to be filed under this section, shall be
      entitled to all relief necessary to make the employee
      whole.

31 U.S.C. § 3730(h) (2008); 740 ILCS 175/4(g) (2008).

      Plaintiff seeks back pay from the date of his firing through

June 16, 2010, when UVP was sold to CVS Pharmacy, and other

compensatory damages. Trial is set for Monday, March 18, 2019.

II.   Discussion

      This case now comes before the Court on eight Motions in

limine. Federal district courts have authority to make in limine

rulings pursuant to their authority to manage trials. Luce v.

United States, 469 U.S. 38, 41 n.4 (1984). Plaintiffs’ Motions

seek to exclude all mention and evidence of: (1) attorneys’ fees,

litigation costs, and a double back pay award under the FCA and

IFCA;   (2)   two   of   Grenadyor’s     resumes;   (3)   the   financial

circumstances of Defendant or any person who may be ultimately

liable for a judgment in this matter; (4) the Government’s decision

not to intervene in the underlying qui tam claims in this case;

and (5) the Court’s rulings on the underlying qui tam claims.


                                 - 3 -
(Pl.’s Mot. in Limine, Dkt. No. 469.) Defendant’s Motions in limine

ask the Court to bar: (1) the Proffer of Andrey Solovyev; (2) any

substantive evidence regarding the underlying qui tam claims in

this action which are no longer pending; and (3) the Illinois

Department of Employment Security letter that approves Grenadyor’s

unemployment benefits. (Def.’s Mot. in Limine, Dkt. No. 474.) The

Court will first address the three Motions regarding the prior qui

tam claims in this case (Plaintiff’s fourth and fifth Motion, and

Defendant’s second Motion) and will then turn to the remaining

miscellaneous Motions.

     A.   Motions to Exclude Qui Tam References

     Plaintiff and Defendant have each moved to exclude certain

aspects of the prior qui tam claims that could hurt their case in

the upcoming trial. Plaintiff wants to prohibit mention of the

Government’s decision not to intervene in the qui tam claims, and

the fact that all of the qui tam claims were ultimately dismissed.

Defendant seeks to exclude all substantive evidence regarding the

qui tam claims.

     The Court can reconcile the parties’ positions and eliminate

the need for confusing, irrelevant, and potentially prejudicial

evidence, by prohibiting mention of the prior qui tam litigation

altogether. The facts of the qui tam action are not relevant to

Plaintiff or Defendant’s case on the remaining retaliation claims.



                               - 4 -
A plaintiff may bring a retaliation action under the FCA without

bringing a qui tam action. Fanslow v. Chi. Mfg. Ctr., Inc., 384

F.3d 469, 479 (7th Cir. 2004). The elements of an FCA retaliation

claim are: (1) the plaintiff acted in furtherance of an FCA

enforcement action or other efforts to stop violations of the FCA,

(2) the employer knew that plaintiff was engaged in protected

conduct, and (3) the employer was motivated to take an adverse

employment   action   against   plaintiff   because   of   the   protected

conduct. Singer v. Progressive Care, SC, 202 F.       Supp. 3d 815, 828

(N.D. Ill. 2016).

     An employee need not have actual knowledge of the FCA for his

actions to be considered “protected conduct.” Fanslow, 384 F.3d at

479. Rather, the relevant inquiry is of whether an employee’s

actions are protected under § 3730(h) is whether: (1) the employee

in good faith believes, and (2) a reasonable employee in the same

or similar circumstances might believe, that the employer is

committing fraud against the government. Id. at 480 (citation

omitted). Indeed, when considering Plaintiff’s retaliation claims

on appeal, the Seventh Circuit held that Grenadyor’s “protected

conduct” under the FCA was filing an internal complaint with UVP.

U.S. ex rel. Grenadyor v. Ukrainian Vill. Pharmacy, Inc., 772 F.3d

1102, 1108-09 (7th Cir. 2014) (finding that if UVP fired Grenadyor

for “telling his superiors in the pharmacy that he was troubled by



                                  - 5 -
the kickbacks and by other unlawful acts that he claims to have

observed,” that would constitute unlawful retaliation under the

FCA). Therefore, for Plaintiff to make his case, he need only

establish that he believed the activities he saw were fraud against

the government, he complained about these actions, and was fired

as a result. Thus, evidence of Plaintiff having filed and litigated

other qui tam claims is not relevant to his retaliation claims.

     Nor is evidence of the prior qui tam claims relevant to UVP’s

defense, which is that it fired Grenadyor for poor work performance

and failure to follow instructions, not in retaliation. (Joint

Pretrial Order at 3, Dkt. No. 468.) UVP need not make a “mini

trial” out of the three types of FCA violations that Plaintiff

alleges. It need only establish that Grenadyor was fired for

reasons other than the fact that he complained about allegedly

illegal activities. In this case, evidence of the prior qui tam

claims is not relevant to the remaining claims. See Paone v.

Microsoft Corp., No. 07-CV-2973, 2013 WL 4048503, at *7 (E.D.N.Y.

Aug. 9, 2013) (denying defendant’s motion to introduce evidence

that certain of plaintiff’s claims were denied in an earlier

summary judgment opinion by the court because “evidence of …

dismissed or cancelled claims is not relevant to the remaining

claims”).




                               - 6 -
       Furthermore, as both parties concede, explaining the legal

significance of a qui tam action could be confusing to the jury,

prejudicial, and very time consuming. See Thompson v. Quorum Health

Res., LLC, No. 1:06-CV-168, 2010 WL 234801, at *2 (W.D. Ky. Jan.

13, 2010) (prohibiting any reference of a prior qui tam action

against the defendant because it “may be highly prejudicial to

[d]efendant and confusing to the jury”).

       Accordingly, the Court prohibits parties from mentioning or

producing any evidence at trial that indicates there were prior

qui tam claims in this case that have since been dismissed. This

includes, but is not limited to, the fact that: Plaintiff filed

qui tam claims against UVP, the Government did not prosecute the

qui tam claims on Plaintiff’s behalf, and all of Plaintiff’s qui

tam claims were dismissed. Thus, Plaintiff’s fourth and fifth

Motion in limine are granted. The Court notes that this ruling

also   has   the    effect   of   excluding     at    least    one   exhibit    that

Plaintiff seeks to introduce at trial, which Defendant did not

mention in its Motions in limine: Plaintiff’s Second Amended

Complaint. (See Joint Pretrial Order at 7.) Parties shall notify

the Court and opposing counsel prior to introducing any other

evidence     or    questioning    any   witness      in   a   manner   that    could

implicate the prior, dismissed qui tam claims.




                                        - 7 -
       However,   the    Court   denies   Defendant’s    second     motion   in

limine, which seeks to exclude “all substantive evidence regarding

the qui tam claims,” because Defendant fails to define exactly

what evidence it believes falls in this category.             Indeed, the one

type   of   evidence     UVP   specifically   mentions   as   being   in   this

category — photographs of the caviar that UVP allegedly used to

bribe customers — is relevant to Plaintiff’s retaliation claim.

The photos are relevant to Plaintiff’s required showing that he

believed UVP was engaging in fraud when he made his internal

complaint. See Fanslow, 384 F.3d at 480. Thus, the photos are

admissible. However, Plaintiff should note that when introducing

these photos or any other evidence that may also have been at issue

for the prior qui tam claims, he may not reference that litigation.

If UVP believes there is other evidence “regarding” the qui tam

claims that is inadmissible, UVP should make a renewed motion in

limine that clarifies what that evidence is and why it is not

relevant to Plaintiff’s remaining retaliation claims.

       If Plaintiff indeed intends to introduce other evidence that

implicates the qui tam action (though that does not seem to be the

case, based on the Plaintiff’s submissions in the Joint Pretrial

Order),     and   that    evidence   remains    relevant      to   Plaintiff’s

retaliation claims, the Court will use limiting instructions to

ameliorate any possible prejudice.



                                     - 8 -
     B.   Other Motions in Limine

           i. Plaintiff’s motion to exclude any mention of the
           attorneys’ fees, costs, and double back pay awards under
           the FCA and IFCA

     The FCA and IFCA both mandate that any relief awarded “shall

include . . . 2 times the amount of back pay, and compensation for

any special damages… including litigation costs and reasonable

attorneys’ fees.” 31 U.S.C. § 3730(h)(2); 740 ILCS 175/4(g)(2).

Plaintiff asserts that any discussion of mandatory relief would be

irrelevant, confusing to the jury, and prejudicial to his case.

See Fed. R. Evid. 401, 402, 403. This motion is unopposed.

     The Court grants this motion. The fact that Plaintiff may

recover a double backpay award, attorneys’ fees, and litigation

costs does not have any tendency to make it more or less probable

that UVP unlawfully retaliated against Plaintiff. See Fed. R.

Evid. 401; Tallman v. Freedman Anselmo Lindberg, L.L.C., No. 11-

3201, 2013 WL 2631754, at *2 (C.D. Ill. June 12, 2013). The Seventh

Circuit has not ruled on this issue, but the Sixth Circuit has

held that it is “clearly prejudicial to instruct a jury as to the

potential for attorneys’ fees when it is deciding the merits of

the underlying § 1983 action.” Fisher v. City of Memphis, 234 F.3d

312, 319 (6th Cir. 2000). Likewise, in this case, discussion of

the mandatory statutory relief would be irrelevant and prejudicial

to Plaintiff.



                               - 9 -
            ii. Plaintiff’s motion to exclude two of Grenadyor’s
            resumes

     Plaintiff seeks to exclude two resumes that he used in his

post-termination job search. (See Exs. A, B to Pl.’s Mot. in

Limine.)   Plaintiff   acknowledges     that      the   resumes   contain   two

falsehoods: (1) both resumes list Grenadyor’s date of employment

as “04/06—” with no end date, indicating that he was still working

at UVP when he no longer was; and (2) one resume uses a pseudonym

for UVP: “Pharmatron Pharmacy.” (Id.) Plaintiff claims that the

resumes are irrelevant, prejudicial, and inadmissible character

evidence (Fed. R. Evid. 401, 403, 404(b)). Defendant argues that

the resumes are admissible under Rule 608(b), as they relate to

character for truthfulness. Fed. R. Evid. 608(b). Furthermore,

Defendant contends that the resumes are admissible as substantive

evidence of Grenadyor’s damages relating to his inability to find

work after UVP. According to Defendant, the inaccuracies in the

resumes are relevant as to why Grenadyor was unable to find work

after UVP.

     This motion is denied. The resumes cannot be introduced as

extrinsic evidence, but they are admissible under Rule 608(b)

because    they   relate   to   character   for    truthfulness.    Thus,   if

Grenadyor testifies, the resumes can be used in cross-examination.




                                   - 10 -
            iii. Plaintiff’s motion to exclude any reference to the
            financial circumstances of Defendant or any person who
            may be ultimately liable for a judgment in this matter

     This   motion   is   unopposed,   and   the   Court   grants   it.   A

defendant’s finances are generally relevant to punitive damages

only. Kemezy v. Peters, 79 F.3d 33, 36 (7th Cir. 1996); Geddes v.

United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977) (“[T]he ability

of a defendant to pay the necessary damages injects into the damage

determination a foreign, diverting, and distracting issue which

may effectuate a prejudicial result.”); Hillard v. City of Chicago,

Ill., No. 09C2017, 2010 WL 1664941, at *4 (N.D. Ill. Apr. 23,

2010). Plaintiff is not seeking punitive damages. Therefore, the

financial circumstances of the Defendant or any person who may be

ultimately liable for a judgment in this matter are prejudicial to

Plaintiff and irrelevant.

            iv. Defendant’s motion to exclude the Proffer of Andrey
            Solovyev

     The Proffer is a sworn statement in which Andrey Solovyev

reports a conversation he had with Mikhail Bogachek, a former UVP

owner. (Ex. A to Def.’s Mot. in Limine.) In the Proffer, Solovyev

states that Bogachek discussed with him the model of operating a

pharmacy by giving gifts of Russian ethnic foods and caviar to

customers, and routinely waiving co-payments to solicit customers

regardless of their ability to pay. UVP argues that the Proffer is

inadmissible hearsay, as it is a statement that the declarant did


                                 - 11 -
not make while testifying at trial, being offered in evidence to

prove the truth of the matter asserted in the statement. Fed. R.

Evid. 801.

     Plaintiff counters that he does not want to use the Proffer

to prove that UVP engaged in illegal activities. Rather, he wants

to use the Proffer to corroborate his own testimony about what he

observed at UVP — to show how “unlikely” it is that “two people,

one in Illinois and the other in Florida, would make up and report

the same offending conduct.” (Pl.’s Resp. to Def.’s Mot. in Limine

at 3, Dkt. No. 482.) Alternatively, Plaintiff asks the Court to

admit   the    Proffer   under   Rule   807   (the   hearsay   “residual

exception”).

     This motion is granted. The Proffer must be excluded because

it is intended to prove the truth of another person’s testimony,

in violation of Fed. R. Evid. 801 and 802. Nor is the Proffer

admissible under Rule 807, which allows courts to admit hearsay

if: (1) the statement has equivalent circumstantial guarantees of

trustworthiness; (2) it is offered as evidence of a material fact;

(3) it is more probative on the point for which it is offered than

any other evidence that the proponent can obtain through reasonable

efforts; (4) admitting it will best serve the purposes of these

rules and the interests of justice; and (5) its proponent gives

the adverse party reasonable notice of the intent to offer the



                                 - 12 -
statement. Fed. R. Evid. 807. However, the Seventh Circuit has

warned against the liberal admission of evidence under Rule 807.

United States v. Moore, 824 F.3d 620, 624 (7th Cir. 2016). And the

application of Rule 807 is not warranted in this instance, because

Plaintiff intends to use the Proffer merely to bolster his own,

identical allegations about the way UVP was run. Thus, the Proffer

is not “more probative on the point for which it is offered than

any    other    evidence        that   the   proponent        can   obtain.”    Fed.    R.

Evid. 807(a)(3).

               v. Defendant’s motion to exclude the Illinois Department
               of Employment Security letter

       The     Illinois     Department       of     Employment       Security    letter

(“Letter”)       informs        Grenadyor    that       the    agency   approved       his

unemployment benefits. (See Ex. C to Def.’s Mot. in Limine.) The

Letter states that UVP fired Grenadyor because “[UVP] did not have

enough work for him to warrant his continued employment.” (Id.)

UVP argues that the Letter is inadmissible hearsay if it is to be

used   as    evidence      of    the   reason     for    Plaintiff’s     termination.

Plaintiff asserts that it does not intend to introduce the Letter

to prove the truth of the matter asserted therein (that UVP fired

him because it did not have enough work for him). Rather, Plaintiff

intends to introduce the Letter as evidence that UVP offered

changing reasons for his termination. Plaintiff claims that UVP

told IDES that the reason was not enough work, but UVP later


                                         - 13 -
asserted other reasons for the firing, including poor performance.

Indeed, UVP’s defense in the upcoming trial is that Grenadyor was

fired for poor work performance and failure to follow instructions.

(Joint Pretrial Order at 3.)

     This motion is denied. The contents of the Letter would be

inadmissible hearsay if they were offered to prove the reason for

Plaintiff’s termination, but Plaintiff has assured the Court that

he will use the Letter only to demonstrate UVP’s shifting reasons

for his termination. So long as Plaintiff uses the Letter for that

purpose, it is admissible. An employer’s shifting justification

for firing a plaintiff can be admissible evidence in a retaliation

case. See Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 724 (7th

Cir. 2018) (employer “dissembling,” or disguising the true reasons

for a firing, are probative of unlawful pretext for an adverse

employment action); Moore v. Principi, No. 00 C 2975, 2002 WL

31767802, at *7 (N.D. Ill. Dec. 10, 2002) (finding an IDES benefits

letter to be admissible because the employer’s stated reason for

termination was relevant to plaintiff’s claim). The statement is

non-hearsay because the mere fact that UVP gave that particular

reason for Plaintiff’s firing “has probative value without regard

to its truth or falsity.” Northern Ind. Gun & Outdoor Shows, Inc.

v. Hedman, 111 F. Supp. 2d 1020, 1026 (N.D. Ind. 2000) (citing

Stewart v. Henderson, 207 F.3d 374, 376 (7th Cir. 2000)).



                               - 14 -
                        III.   CONCLUSION

     For the reasons stated herein, Defendant’s motion in limine

(Dkt. No. 474) is granted in part and denied in part.   Plaintiff’s

motion in limine (Dkt. No. 469) is granted in part and denied in

part.




IT IS SO ORDERED.




                                    Harry D. Leinenweber, Judge
                                    United States District Court

Dated: 3/14/2019




                               - 15 -
